                       ---------------·-
          Case 1:21-cv-03155-CM           Document 39-1 Filed 06/22/21          Page 1 of 1




                         IN THE UNITED ST ATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF NEW YORK


9 KINGS HONG KONG LIMITED,

         I'lain11/f

V.                                                      Civil Action No. I :2 l-cv-03 I 55-CM

BEYO D MASKS , LLC,
SCHIMEON A. FREDERICK, JR. , and                                      ";_   USDCSDNY
JASON MAY,                                                                  DOCUMENT
         Defendants.                                                        ELECTRONICALLY FILED
                                                                            DOC#:                    I       I

                                                                            OATE FILED:       b/)-3/;}c,>I
                                                        ORDER

         The Court , having considered the Parties' Joint Stipulation. and it being in the interest of

justice, as well as for the convenience of the Parties, APPROVES the Joint Stipulation and

ORDERS as follows:


         I.       This action is hereby transferred to the United States District Court for the

Southern District of Florida (West Palm Beach Division) .



Dated:

                                                        United States District Judge




                                                                                                  17709-1 07 I
